Carlisle, J.
Where, by stipulation between counsel for the State and for the accused, it is established that on the day on which the accused was arrested there was in operation in Fulton County a lottery known as the numbers game operated in a specified manner, and where, from the other evidence adduced on his trial, it appears that on the date of his arrest, May 27, 1952, the accused was found in possession of several hundred lottery tickets of the type then currently in use in the described lottery being operated in the county, and these lottery tickets were introduced in evidence and identified as such, and from the number and type of lottery tickets found on the person of the accused it was inferable that he was participating in the operation of the lottery then in operation in the county—the Judge of the Criminal Court of Fulton County, sitting without the intervention of a jury, was authorized to find the accused guilty of operating a lottery in Fulton County as charged in the affidavit and accusation, which were sworn out on June 30, 1952; and the Superior Court of Fulton County did not err in over*721ruling the petition for certiorari, based solely on the general grounds. Bailey v. State, ante, and citations.
Decided March 10, 1954.
Angus MacDonald, Wesley B. Asinof, for plaintiff in error.
Paul Webb, Solicitor-General, John L Kelley, Solicitor, C. 0. Murphy, contra.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.